Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Savings Plan Committee Wyeth Union Savings Plan: We consent to the incorporation by reference in the Registration Statement on FormS-8 (File No.333-162521) of our report dated June27, 2011, relating to the statement of net assets available for plan benefits of the Wyeth Union Savings Plan as of December31, 2010 and 2009, and the related statement of changes in net assets available for plan benefits for the year ended December 31, 2010, and the related supplemental ScheduleH, Line4i - Schedule of Assets (Held at End of Year) as of December31, 2010, which report appears in the December31, 2010 annual report on Form11-K of the Wyeth Union Savings Plan. /s/ KPMG LLP Memphis, Tennessee June27, 2011 18
